DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 3/1/2021 amended claims 1, 9-10 and 19.  Applicants’ amendments overcome the 35 USC 112 rejections from the office action mailed 11/30/2020; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Visger and Visger in view of Covitch from the office action mailed 11/30/2020; therefore these rejections are maintained below.  Also, applicants did not file a terminal disclaimer to obviate the double patenting rejection from the office action mailed 11/30/2020; therefore this rejection is maintained below.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2021 was filed after the mailing date of the non-final office action on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18, 20-22 and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Visger et al., US Patent Application Publication No. 2007/0244018 (hereinafter referred to as Visger).  
Regarding claims 1-18, 20-22, 25-31 and 34, Visger discloses a lubricating oil composition for use in an internal combustion engine (as recited in claims 1 and 34) (Para. [0001] and [0203]) comprising;
(a) 15 to 99.9 wt% of an oil of lubricating viscosity (as recited in claim 1) (see Abstract and Para. [0167]), 
(b) 0.1 to 20 wt% of dispersant viscosity modifiers including functionalised polyolefins, for example, ethylene-propylene copolymers that have been functionalized 
(c) 0.1 to 60 wt% of block copolymers which may be linear or star tapered, block copolymers, and which are useful as additives in lubricating oil compositions, such as those exemplified by examples 21 and 26-27 wherein the copolymers have blocks of poly-C12-C15 methacrylates and blocks of polymethyl methacrylate, respectively and having a weight average molecular weight of 10,000 to 1,000,000 (as recited in claim 2) (Para. [0069], [0077], [0082], [0091]-[0106], [0109]-[0113] and [0206]).  These blocks are considered "substantially soluble" and "substantially insoluble" within the meaning of component (c) of claim 1 and reads on claims 3-17,
(d) antiwear agents (as recited in claim 25) (Para. [0167]),
(e) antioxidants (as recited in claim 26) (Para. [0167]),
(f) detergent (as recited in claim 27) (Para. [0167]), 
(g) pour point depressant (as recited in claim 28) (Para. [0167]), 
(h) foam inhibitors (as recited in claim 29) (Para. [0167]), and
(i) demulsifiers (as recited in claim 30) (Para. [0167]);
wherein the composition is substantially free of zinc dialkyl dithiophosphate (as recited in claims 31) (see Examples).  

    Regarding claims 32-33, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Visger in view of Covitch et al., US Patent Application Publication No. 2006/0025316 (hereinafter referred to as Covitch).
Regarding claims 18-24, Visger discloses all the limitations discussed above but does not explicitly disclose the polar moiety of the ethylene-alpha-olefin copolymer comprises an acyl group wherein the acyl group is provided by 1.5% to 3.5% by weight of an ethylenically unsaturated acylating agent as recited in claims 18-24.  
Covitch discloses a reaction of a carboxylic acid-containing polymer with certain aromatic amines, such as, 3-nitroaniline which results in dispersant viscosity modifiers with improved soot handling performance in heavy-duty diesel engines, compared with reaction with non-aromatic amines wherein the polymer is an ethylene/propylene copolymer having 15 to 80 mol% ethylene and 20 to 85 mol% propylene upon which is grafted a maleic anhydride (Para. [0009], [0018] and [0022]).   

Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.       Claims 1-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-42 of application No. 16/626,128. Although the conflicting claims are not identical, they are not patentably distinct from each other. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Response to Arguments
10.	Applicants’ arguments filed 3/1/2021 regarding claims 1-34 have been fully considered and are not persuasive.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two 
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific ethylene-alpha-olefin copolymer and poly(meth)acrylate polymers present in very narrow concentrations which are not recited in the instant, independent claim.   For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771